DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7, 9-16, and 18-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on February 13th, 2021. The applicant’s remark and amendments to the claims were consider with the results that follow.
In response to the last Office Action, claims 1, 10, and 13 are amended. As a result, claims 1-4, 6-7, 9-16, and 18-20 are pending in this application.

Response to Arguments
Applicant’s argument, see pg. 8, filed on February 13th, 2021, with respect to the rejections of independent claims 1, 10, and 13 under 35 U.S.C 103, where the applicant asserts that Kilian teaches the data that is stored is being distributed, however, the applicant states that Killian does not teach the data being uniformly distributed and that the capacity of data or number of files is distributed uniformly.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably 
Kilian specify on [0059], “For example, access nodes 409 may employ a load balancing scheme to distribute data evenly across the storage nodes, or access nodes 409 may employ a different selection technique”.

Kilian teaches on [0098], “Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned…”. Kilian interprets that the “uniformly” aspect in such that the recovery is assigned based on grouping and that the capacity of the data is associated to the unit of data stored based on loading balance scheme to distribute data evenly. 

As such, Kilian teaches “data to be stored is distributed, the data is distributed uniformly” (See Kilian [0059], “For example, access nodes 409 may employ a load balancing scheme to distribute data evenly across the storage nodes…and [0098], “The storage nodes may be divided into groups such that each group of storage nodes is assigned a range… content addresses beginning with characters ‘A’-‘I’).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0218851 issued to Satoshi Yamakawa (hereinafter as "Yamakawa '851") in view of U.S Patent Application Publication 2005/0144172  issued to Kilian et al. (hereinafter as "Kilian").

	Regarding claim 1, Yamakawa ‘851 teaches a storage system comprising: a deduplication storage device implemented at least in hardware to store divided data units obtained by dividing a file into a plurality of data units (Yamakawa ‘851: [0051]; To put it concretely, the data relocation processing section 34 is implemented by a CPU employed in an information processing device to serve as a CPU operating in accordance with a program. [0056]; The data dividing/synthesizing section 42 is provided with a function to divide file data, which is to be stored in the data storing section 45 in accordance with management carried out by the name-space managing section 41, into block units or object units), and 

eliminate duplicate storage by referring to the divided data unit of a same content that is already stored (Yamakawa ‘851: [0057]; The data-duplication determining section 43 is provided with a function to determine whether or not data divided by the data dividing/synthesizing section 42 into post-division data to be stored is a duplicate of data already stored. [0099]; The identifier unique to the piece of partial data in the duplication eliminating storage device 4 is an identifier used for uniquely identifying the piece of partial data. Afterwards, the data dividing/synthesizing section 42 outputs the pieces of partial data to the data-duplication determining section 43 {Examiner correlates duplicate storage (duplication eliminating storage device 4) and it is referring (unique identifying) divided data unit of a same content (the data dividing/synthesizing section 42 outputs the pieces of partial data}); 

a plurality of readout devices each assigned with a file table and having a processor to read out the file from the deduplication storage device (Yamakawa ‘851: [0110]-[0111]; receives the request and forwards the request to the name-space managing section 41. An example of the information specifying file data is path-name information…identifies an entry from the name-space management table typically on the basis of the path-name information. The identified entry is an entry for the file data specified by the read request as data to be read out from the duplication eliminating storage device 4), 

based on the file table showing a storing state of the file in the deduplication storage device (Yamakawa ‘851:[0111]; Then, at the next step S302, the name-space managing section 41 identifies an entry from the name-space management table typically on the basis of the path-name information. The identified entry is an entry for the file data specified by the read request as data to be read out from the duplication eliminating storage device 4. Then, the name-space managing section 41 extracts storage-destination address information of all post-division data, which is managed by associating the data with the identified entry, in the data storing section 45), 

the file table including information of a restoration destination device serving as a restoration destination of the file (Yamakawa ‘851: [0111]-[0112]; Then, the name-space managing section 41 extracts storage-destination address information of all post-division data, which is managed by associating the data with the identified entry, in the data storing section 45. Subsequently, the name-space managing section 41 outputs the extracted storage-destination address information and the read request to the data managing section 44. Then, at the next step S303, the data managing section 44 reads out the data from the data storing section 45 on the basis of the storage-destination address information and outputs the data to the name-space managing section 41); and 

an information processing device including: a memory storing instructions (Yamakawa ‘851:[0117]; The operations are carried out by the processing sections described above by the computer loading programs from a recording medium and executing the programs. The programs have been stored in the recording medium in a form that can be read by the computer. Examples of the recording medium that can be read by the computer include a magnetic disk, an opto-magnetic disk, a CD-ROM, a DVD-ROM and a semiconductor memory); and 

at least one processor to execute the instructions to (Yamakawa ‘851: [0051]; To put it concretely, the data relocation processing section 34 is implemented by a CPU employed in an information processing device to serve as a CPU operating in accordance with a program): 

acquire the file table in which file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other (Yamakawa ‘851:[0047]-[0048]; The metadata managing section 31 is provided with a function to acquire a file name and time information from metadata for each predetermined period of time and store the file name and the time information in a storage section (not shown in the figure). The metadata is data attached to a file group stored in the file storage device 1. In addition, the metadata managing section 31 is provided with a function to store data in the storage section by associating the data with metadata. The data is data indicating [0075]; Then, if the condition described above is met, the data-duplication-determination-unit determining section 33 determines that an operation to divide a file into block units and store the block units in a memory by eliminating duplications of the block units is most efficient);

	Yamakawa ‘851 does not explicitly teach change the file table such that a plurality of the files constitute a group, based on the file table, and change the file table such that the group is included in one of a plurality of file tables[[,]]; and further change the file table such that capacity or a number of files to be restored in a plurality of the restoration destination devices is uniformly distributed to and included 

	However, Kilian teaches change the file table such that a plurality of the files constitute a group, based on the file table (Kilian: [0093]; As discussed above, when a new unit of data is written to the storage system, in addition to writing the data to a storage node and updating the metadata in the storage system that relates to where the unit of data is stored, in the embodiment that employs a BLI cache, the BLI cache may be updated as well. [0097]-[0098]; Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’. In one embodiment, each group of storage nodes stores the data units corresponding to its assigned range of content addresses. Access nodes 503 maintain information of which range of content addresses are assigned to each group of storage nodes {Examiner correlates the grouping of the file according to the update the metadata for the storage node. As new data is written it causes the metadata to update. The storage system comprising of a group of nodes in which are divided according a content address which are assigned for each group. When new data is written it would cause the update of the metadata to indicate the change of the store of the new data and the changing of the grouping of the data}), and 

change the file table such that the group is included in one of a plurality of file tables[[,]] (Kilian: [0093]; As discussed above, when a new unit of data is written to the storage system, in addition to writing the data to a storage node and updating the metadata in the storage system that relates to where the unit of data is stored, in the embodiment that employs a BLI cache, the BLI cache may be updated as well. [0097]-[0098]; Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’. In one embodiment, each group of storage nodes stores the data units corresponding to its assigned range of content addresses. Access nodes 503 maintain information of which range of content addresses are assigned to each group of storage nodes {Examiner correlates the grouping of the file according to the update the metadata for the storage node. As new data is written it causes the metadata to update. The storage system comprising of a group of nodes in which are divided according a content address which are assigned for each group. When new data is written it would cause the update of the metadata to indicate the change of the store of the new data and the changing of the grouping of the data}); and

 	further change the file table such that capacity or a number of files to be restored in a plurality of the restoration destination devices is uniformly distributed to and included For example, access nodes 409 may employ a load balancing scheme to distribute data evenly across the storage nodes. [0080]-[0081]; the BLI is distributed among storage nodes 411 (FIG. 4), with each having a designated range of addresses (e.g., content addresses) that it is responsible for and an index for the addresses in that range to identify where the corresponding data units are stored…To increase the efficiency of accesses to the BLI, portions of the BLI are cached…The blob location index may be a database (or other data set) that maps, for units of data stored on the storage system, the content address  to the unit of data to the storage node on which the unit of data is stored…the BLI is read by the appropriate storage node to determine the location of the requested unit of data on the storage system {Examiner interprets distribute data uniformly as evenly distributing the data among the storage nodes}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamakawa ‘851 (teaches dividing a file into a plurality of data units, and eliminate duplicate storage by referring to the divided data unit of a same content that is already stored to read out the file from the deduplication storage device and acquire the file table in which file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other) with the teachings of Kilian (teaches files to be restored in a plurality of the restoration destination devices are distributively included uniformly in the file tables respectively assigned to the readout devices). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data efficiently in such that restoration is retrieve completely (Kilian: [0046]). In addition, the references (Yamakawa ‘851 and Kilian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamakawa ‘851 and Kilian are directed to archiving data and restoring according to the metadata of the storage.

	Regarding claim 2, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches the at least one processor changes the file table such that a plurality of the files having the divided data units of a common feature are included in a same group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 3, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches the at least one processor changes the file table such that a plurality of the files in which the divided data specifying information of at least one of the divided data units, associated with the files, is same are included in a same group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 4, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches the at least one processor changes the file table such that the group including the files in which the divided data specifying information of the at least one of the divided data units, associated with the files, is the same includes another file having the divided data specifying information that is same as the divided data specifying information of at least one of the divided data units constituting the files included in the group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 6, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches Serial no. 15/912,908

 the at least one processor changes the file table such that the group is distributively included in the plurality of the file tables respectively assigned to the readout devices (Kilian: [0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 10, Yamakawa ‘851 teaches an information processing apparatus comprising: a memory storing instructions (Yamakawa ‘851:[0117]; The operations are carried out by the processing sections described above by the computer loading programs from a recording medium and executing the programs. The programs have been stored in the recording medium in a form that can be read by the computer. Examples of the recording medium that can be read by the computer include a magnetic disk, an opto-magnetic disk, a CD-ROM, a DVD-ROM and a semiconductor memory); and

 	at least one processor to execute the instructions to (Yamakawa ‘851: [0051]; To put it concretely, the data relocation processing section 34 is implemented by a CPU employed in an information processing device to serve as a CPU operating in accordance with a program): 

acquire a file table showing a storing state of a file in a deduplication storage device implemented at least in hardware to store divided data units obtained by dividing the file into a plurality of data units  (Yamakawa ‘851:[0056]; The data dividing/synthesizing section 42 is provided with a function to divide file data, which is to be stored in the data storing section 45 in accordance with management carried out by the name-space managing section 41, into block units or object units. [0058]; The data managing section 44 is provided with a function to manage information on relations between data divided by the data dividing/synthesizing section 42 and original file data (or pre-division file data). In addition, the data managing section 44 is also provided with a function to manage information on storage start addresses of data to be stored in the data storing section 45. To put it concretely, the function to manage information on storage start addresses includes a function to store the information by associating the information with other information and update the information on an as-needed basis) and 

eliminate duplicate storage by referring to the divided data unit of a same content that is already stored, and the file table includes file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other (Yamakawa ‘851: [0057]; The data-duplication determining section 43 is provided with a function to determine whether or not data divided by the data dividing/synthesizing section 42 into post-division data to be stored is a duplicate of data already stored. [0099]; The identifier unique to the piece of partial data in the duplication eliminating storage device 4 is an identifier used for uniquely identifying the piece of partial data. Afterwards, the data dividing/synthesizing section 42 outputs the pieces of partial data to the data-duplication determining section 43 {Examiner correlates duplicate storage (duplication eliminating storage device 4) and it is referring (unique identifying) divided data unit of a same content (the data dividing/synthesizing section 42 outputs the pieces of partial data}); [[and]] 

	Yamakawa ‘851 does not explicitly teach change the file table such that files to be restored in a plurality of the files constitute a group, based on the file table, change the file table such that the group is included in one of a plurality of file tables; and further change the file table such that capacity or a number of files to be restored in a plurality of the restoration destination devices is uniformly distributed to and included in the file tables respectively assigned to the readout devices.

	However, Kilian teaches change the file table such that files to be restored in a plurality of the files constitute a group, based on the file table (Kilian: [0093]; As discussed above, when a new unit of data is written to the storage system, in addition to writing the data to a storage node and updating the metadata in the storage system that relates to where the unit of data is stored, in the embodiment that employs a BLI cache, the BLI cache may be updated as well. [0097]-[0098]; Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’. In one embodiment, each group of storage nodes stores the data units corresponding to its assigned range of content addresses. Access nodes 503 maintain information of which range of content addresses are assigned to each group of storage nodes), and 

change the file table such that the group is included in one of a plurality of file tables (Kilian: [0093]; As discussed above, when a new unit of data is written to the storage system, in addition to writing the data to a storage node and updating the metadata in the storage system that relates to where the unit of data is stored, in the embodiment that employs a BLI cache, the BLI cache may be updated as well. [0097]-[0098]; Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’. In one embodiment, each group of storage nodes stores the data units corresponding to its assigned range of content addresses. Access nodes 503 maintain information of which range of content addresses are assigned to each group of storage nodes {Examiner correlates the grouping of the file according to the update the metadata for the storage node. As new data is written it causes the metadata to update. The storage system comprising of a group of nodes in which are divided according a content address which are assigned for each group. When new data is written it would cause the update of the metadata to indicate the change of the store of the new data and the changing of the grouping of the data}); and 

further change the file table such that capacity or a number of files to be restored in a plurality of the restoration destination devices is uniformly distributed to and included in the file tables respectively assigned to the readout devices (Kilian: [0059]; For example, access nodes 409 may employ a load balancing scheme to distribute data evenly across the storage nodes. [0080]-[0081]; the BLI is distributed among storage nodes 411 (FIG. 4), with each having a designated range of addresses (e.g., content addresses) that it is responsible for and an index for the addresses in that range to identify where the corresponding data units are stored…To increase the efficiency of accesses to the BLI, portions of the BLI are cached…The blob location index may be a database (or other data set) that maps, for units of data stored on the storage system, the content address corresponding to the unit of data to the storage node on which the unit of data is stored…the BLI is read by the appropriate storage node to determine the location of the requested unit of data on the storage system {Examiner interprets distribute data uniformly as evenly distributing the data among the storage nodes}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamakawa ‘851 (teaches dividing a file 

Regarding claim 11, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches the at least one processor changes the file table such that a plurality of the files having the divided data units of a common feature are included in a same group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range [0097]; FIG. 5 Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 12, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches Filed 03/06/2018the at least one processor changes the file table such that a plurality of the files in which the divided data specifying information of at least one of the divided data units, associated with the files, is same are included in a same group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 13, Yamakawa ‘851 teaches an information processing method performed by a storage system including a deduplication storage device implemented at least in hardware and a plurality of readout devices each assigned with a file table and having a processor to read out the file from the deduplication storage device based on the file table showing a storing state of the file in the deduplication storage device (Yamakawa ‘851: [0051]; To put it concretely, the data relocation processing section 34 is implemented by a CPU employed in an information processing device to serve as a CPU operating in accordance with a program. [0110]-[0111]; receives the request and forwards the request to the name-space managing section 41. An example of the information specifying file data is path-name information…identifies an entry from the name-space management table typically on the basis of the path-name information. The identified entry is an entry for the file data specified by the read request as data to be read out from the duplication eliminating storage device 4), 

the deduplication storage device to store divided data units obtained by dividing a file into a plurality of data units and eliminate duplicate storage by referring to the divided data unit of a same content that is already stored (Yamakawa ‘851: [0057]; The data-duplication determining section 43 is provided with a function to determine whether or not data divided by the data dividing/synthesizing section 42 into post-division data to be stored is a duplicate of data already stored. [0099]; The identifier unique to the piece of partial data in the duplication eliminating storage device 4 is an identifier used for uniquely identifying the piece of partial data. Afterwards, the data dividing/synthesizing section 42 outputs the pieces of partial data to the data-duplication determining section 43 {Examiner correlates duplicate storage (duplication eliminating storage device 4) and it is referring (unique identifying) divided data unit of a same content (the data dividing/synthesizing section 42 outputs the pieces of partial data}), 

the processor of each of the readout devices being to read out the file from the deduplication storage device based on a file table showing a storing state of the file in the deduplication storage device (Yamakawa ‘851:[0111]; Then, at the next step S302, the name-space managing section 41 identifies an entry from the name-space management table typically on the basis of the path-name information. The identified entry is an entry for the file data specified by the read request as data to be read out from the duplication eliminating storage device 4. Then, the name-space managing section 41 extracts storage-destination address information of all post-division data, which is managed by associating the data with the identified entry, in the data storing section 45),

 the method comprising: acquiring a file table in which file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other (Yamakawa ‘851:[0047]-[0048]; The metadata managing section 31 is provided with a function to acquire a file name and time information from metadata for each predetermined period of time and store the file name and the time information in a storage section (not shown in the figure). The metadata is data attached to a file group stored in the file storage device 1. In addition, the metadata managing section 31 is provided with a function to store data in the storage section by associating the data with metadata. The data is data indicating whether or not processing to relocate file data from the file storage device 1 to the duplication eliminating storage device 4 has been carried out. [0075]; Then, if the condition described above is met, the data-duplication-determination-unit determining section 33 determines that an operation to divide a file into block units and store the block units in a memory by eliminating duplications of the block units is most efficient); [[and]]

Yamakawa ‘851 does not explicitly teach changing the file table such that a plurality of the files constitute a group, based on the file table, and changing the file table such that the group is included in one of a plurality of file tables; and  further changing the file table such that capacity or a number of files to be restored in a plurality of the restoration destination devices is uniformly distributed to and included in the file tables respectively assigned to the readout devices.

However, Kilian teaches changing the file table such that a plurality of the files constitute a group, based on the file table (Kilian: [0093]; As discussed above, when a new unit of data is written to the storage system, in addition to writing the data to a storage node and updating the metadata in the storage system that relates to where the unit of data is stored, in the embodiment that employs a BLI cache, the BLI cache may be updated as well. [0097]-[0098]; Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’. In one embodiment, each group of storage nodes stores the data units corresponding to its assigned range of content addresses. Access nodes 503 maintain information of which range of content addresses are assigned to each group of storage nodes), and 

changing the file table such that the group is included in one of a plurality of file tables (Kilian: [0097]-[0098]; Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’. In one embodiment, each group of storage nodes stores the data units corresponding to its assigned range of content addresses. Access nodes 503 maintain information of which range of content addresses are assigned to each group of storage nodes. [0093]; As discussed above, when a new unit of data is written to the storage system, in addition to writing the data to a storage node and updating the metadata in the storage system that relates to where the unit of data is stored, in the embodiment that employs a BLI cache, the BLI cache may be updated as well); and

 further changing the file table such that capacity or a number of files to be restored in a plurality of the restoration destination devices is uniformly distributed to and included in the file tables respectively assigned to the readout devices (Kilian: [0059]; For example, access nodes 409 may employ a load balancing scheme to distribute data evenly across the storage nodes. [0080]-[0081]; the BLI is distributed among storage nodes 411 (FIG. 4), with each having a designated range of addresses (e.g., content addresses) that it is responsible for and an index for the addresses in that range to identify where the corresponding data units are stored…To increase the efficiency of accesses to the BLI, portions of the BLI are cached…The blob location index may be a database (or other data set) that maps, for units of data stored on the storage system, the content address corresponding to the unit of data to the storage node on which the unit of data is stored…the BLI is read by the appropriate storage node to determine the location of the requested unit of data on the storage system {Examiner interprets distribute data uniformly as evenly distributing the data among the storage nodes}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamakawa ‘851 (teaches dividing a file into a plurality of data units, and eliminate duplicate storage by referring to the divided data unit of a same content that is already stored to read out the file from the deduplication storage device and acquire the file table in which file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other) with the teachings of Kilian (teaches files to be restored in a plurality of the restoration destination devices are distributively included uniformly in the file tables respectively assigned to the readout devices). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data efficiently in such that restoration is retrieve completely (Kilian: [0046]). In addition, the references (Yamakawa ‘851 and Kilian) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamakawa ‘851 and Kilian are directed to archiving data and restoring according to the metadata of the storage.

	Regarding claim 14, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches comprising changing the file table such that a plurality of the files having the divided data units of a common feature are included in a same group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 15, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches further comprisingFirst named inventor: James Shunsuke ReynoldsPage 6 Serial no. 15/912,908 Filed 03/06/2018  changing the file table such that a plurality of the files in which the divided data specifying information of at least one of the divided data units, associated with the files, is same are included in a same group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 16, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches further comprising changing the file table such that the group including the files in which the divided data specifying information of the at least one of the divided data units, associated with the files, is the same includes another file having the divided data specifying information that is same as the divided data specifying information of at least one of the divided data units constituting the files included in the group (Kilian :[0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 18, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, and Kilian further teaches further comprising changing the file table such that the group is distributively included in the plurality of the file tables respectively assigned to the readout devices (Kilian: [0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).  

	Regarding claim 20, the modification of Yamakawa ‘851 and Kilian, teaches claimed invention substantially as claimed, and Kilian further teaches the file table includes information of a restoration destination device serving as a restoration destination of the file, and First named inventor: James Shunsuke ReynoldsPage 7 Serial no. 15/912,908 Filed 03/06/2018 the method further comprises changing the file table such that files to be restored in the restoration destination devices are distributively included in the plurality of the file tables respectively assigned to the readout devices (Kilian: [0069]; For example, instead of providing a content address to the storage system (as in a typical read request), the host may provide a time range (e.g., a start time and an end time) to the storage system. In response, the storage system returns to the host a list of the content addresses corresponding to units of data that were stored on the storage system during the period of time indicated by the time range. [0097]; FIG. 5 shows an illustrative storage system 507 using intrinsic locations. Storage system 507 includes a plurality of access nodes 503 a, 503 b, and 503 c and a plurality of storage nodes 505 a, 505 b, 505 c, 505 d, 505 e, and 505 f. The storage nodes may be divided into groups such that each group of storage nodes is assigned a range of content address. In the example of FIG. 5, storage nodes 505 a and 505 b are assigned content addresses beginning with characters ‘A’-‘I’, storage nodes 505 c and 505 d are assigned content addresses beginning with characters ‘J’-‘R’, and storage nodes 505 e and 505 f are assigned content addresses beginning with characters ‘S’-‘Z’).

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0218851 issued to Satoshi Yamakawa (hereinafter as "Yamakawa '851") in view of U.S Patent Application Publication 2005/0144172  issued to Kilian et al. (hereinafter as "Kilian") in further view of J.P Patent Application Publication 2009/238036 issued to Yoshikawa et al. (hereinafter as " Yoshikawa ").
Regarding claim 9, the modification of Yamakawa ‘851 and Kilian, teaches claimed invention substantially as claimed, however the modification of Yamakawa ‘851 and Kilian does not explicitly teach the readout device backs up the file in the deduplication storage device by eliminating duplicate storage, from a server in which the file is stored, and generates the file table showing a storing state of the backed-up file, and the readout device reads out the file stored in the deduplication storage device and restores the file in the server, based on the changed file table.

	Yoshikawa teaches the readout device backs up the file in the deduplication storage device by eliminating duplicate storage, from a server in which the file is stored (Yoshikawa:[0020]; The data management unit 35 divides the data received from the host computer 2 into file information 101 and file data 102 (details will be described later), and records them in the data storage unit 51 and the data management information storage unit 52 in association with each other. To do. The restore image generation unit 36 generates restore data generation information 130 (details will be described later) at the time of restoration, and transmits file information and file data. [0028]; The restore data generation information 130 is a table in which a file name 132 to be restored is associated with its recording volume number 134 and recording position 135. Using this, it is possible to read out the file data required at the time of restoration. The file information is a table generated by duplicating the restore data generation information 130, and represents the file information of the full restore image of the virtual volume), and

generates the file table showing a storing state of the backed-up file, and the readout device reads out the file stored in the deduplication storage device and restores the file in the server, based on the changed file table (Yoshikawa: [0027]-[0028]; The restore data generation information 130 includes the same data elements as the file information 101 shown in FIG. Each definition is the same, but each of them refers to the index 131, the file name 132, the difference information 133, the volume number 134, and the in-volume recording position 135 in the sense that it is the data of the restore data generation information 130. I will call it by number. The restore data generation information 130 is a table in which a file name 132 to be restored is associated with its recording volume number 134 and recording position 135. Using this, it is possible to read out the file data required at the time of restoration. The file ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamakawa ‘851 (teaches dividing a file into a plurality of data units, and eliminate duplicate storage by referring to the divided data unit of a same content that is already stored to read out the file from the deduplication storage device and acquire the file table in which file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other) with the teachings of Kilian (teaches files to be restored in a plurality of the restoration destination devices are distributively included uniformly in the file tables respectively assigned to the readout devices) to further include the teachings of Yoshikawa (teaches 
generates the file table showing a storing state of the backed-up file, and the readout device reads out the file stored in the deduplication storage device and restores the file in the server, based on the changed file table). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retrieving data efficiently in such that restoration is retrieve completely (Yoshikawa:[0052]). In addition, the references (Yamakawa ‘851, Kilian, and Yoshikawa) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamakawa ‘851, Kilian and Yoshikawa are directed to archiving data and restoring according to the metadata of the storage.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0218851 issued to Satoshi Yamakawa (hereinafter as "Yamakawa '851") in view of U.S Patent Application Publication 2005/0144172  issued to Kilian et al. (hereinafter as "Kilian") in further view of J.P Patent Application Publication 2012/208650 issued to Matoba et al. (hereinafter as "Matoba").
Regarding claim 7, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, however the modification of Yamakawa ‘851 and Kilian does not explicitly teach each of the readout devices includes a divided data holding region for storing the divided data unit, and the processor thereof is to read out the file from the divided data holding region and from the deduplication storage device, and the at least one processor stores, in the divided data holding region, the divided data unit shared by the files included in the same group, based on the changed file table.

	Matoba teaches each of the readout devices includes a divided data holding region for storing the divided data unit, and the processor thereof is to read out the file from the divided data holding region and from the deduplication storage device (Matoba: [0024]; For this reason, the separated data writing unit 11 (data writing unit) and the CAS device 20 described above have a function of storing data in the storage device 25 using the content address, and as described below, the data Are divided and distributed, the storage location is specified by the content address, and the data is stored. [0032]-[0033]; Furthermore, the storage system 1 performs control to read out the stored file as described above. For example, when a read request is made by designating a specific file to the storage system 1, first, based on the file system, a short hash and a logical position that are part of a hash value corresponding to the file related to the read request A content address CA consisting of the above information is designated. On the other hand, when the content address CA related to the read request is registered, the storage location specified by the content address CA is specified, and each fragment data stored in the specified storage location is read), and 

the at least one processor stores, in the divided data holding region, the divided data unit shared by the files included in the same group, based on the changed file table (Matoba: [0033]-[0034]; At this time, if the data storage file in which each fragment is stored and the storage position of one fragment data in the data storage file are known, the storage position of other fragment data can be specified from the same storage position. Then, the block data D is restored from each fragment data read in response to the read request. Further, a plurality of restored block data D are concatenated, restored to a group of data such as file A, and returned).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamakawa ‘851 (teaches dividing a file into a plurality of data units, and eliminate duplicate storage by referring to the divided data unit of a same content that is already stored to read out the file from the 

	Regarding claim 19, the modification of Yamakawa ‘851 and Kilian teaches claimed invention substantially as claimed, however the modification of Yamakawa ‘851 and Kilian does not explicitly teach each of the readout devices includes a divided data holding region for storing the divided data unit, and the processor thereof is to read out the file from the divided data holding region and from the deduplication storage device, and the method further comprises storing, in the divided data holding region, the divided data unit shared by the files included in the same group, based on the changed file table.
	Matoba teaches each of the readout devices includes a divided data holding region for storing the divided data unit, and the processor thereof is to read out the file from the divided data holding region  (Matoba: [0024]; For this reason, the separated data writing unit 11 (data writing unit) and the CAS device 20 described above have a function of storing data in the storage device 25 using the content address, and as described below, the data Are divided and distributed, the storage location is specified by the content address, and the data is stored. [0032]-[0033]; Furthermore, the storage system 1 performs control to read out the stored file as described above. For example, when a read request is made by designating a specific file to the storage system 1, first, based on the file system, a short hash and a logical position that are part of a hash value corresponding to the file related to the read request A content address CA consisting of the above information is designated. On the other hand, when the content address CA related to the read request is registered, the storage location specified by the content address CA is specified, and each fragment data stored in the specified storage location is read) and from the deduplication storage device, and the method further comprises storing, in the divided data holding region, the divided data unit shared by the files included in the same group, based on the changed file table (Matoba: [0033]-[0034]; At this time, if the data storage file in which each fragment is stored and the storage position of one fragment data in the data storage file are known, the storage position of other fragment data can be specified from the same storage position. Then, the block data D is restored from each fragment data read in response to the read request. Further, a plurality of restored block data D are concatenated, restored to a group of data such as file A, and returned).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamakawa ‘851 (teaches dividing a file into a plurality of data units, and eliminate duplicate storage by referring to the divided data unit of a same content that is already stored to read out the file from the deduplication storage device and acquire the file table in which file specifying information that specifies the file and divided data specifying information that specifies the divided data unit constituting the file are associated with each other) with the teachings of Kilian (teaches files to be restored in a plurality of the restoration destination devices are distributively included uniformly in the file tables respectively assigned to the readout devices) to further include the teachings of Matoba (teaches a divided data holding region for storing the divided data unit, and the processor thereof is to read out the file from the divided data holding region). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in increasing the efficiency of deduplication by eliminating redundancy and retrieving data in an efficient manner (Matoba :[0054]). In addition, the references (Yamakawa ‘851, Kilian, and Matoba) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamakawa ‘851, Kilian and Matoba are directed to archiving data and restoring according to the metadata of the storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication  2010/0175124 issued to Trevor Miranda (hereinafter as “Miranda”) teaches dividing or splitting a parent node into child nodes by achieving uniform distribution of riles across nodes and minimizing duplication of rules.
U.S Patent Application Publication 2010/0082636 issued to Kruus et al. (hereinafter as “Kruus”) teaches a region of a node is split by determining on evaluating the hash of the entries in the node and splitting based on the determine split point.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

5/7/2021
/ANDREW N HO/Examiner
Art Unit 2162       


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162